MR. JUSTICE SHEEHY
specially concurring:
Under Section 14, 1867 Organic Act, the United State entrusted every tract numbered Section 16 or 36 inviolable from any tricks by deed or ruse, lawless or statutory, when it created the Montana Territory.
Likewise, our Enabling Act states in Section 10 and 11, for education of our children, the same tracts shall not be conveyed, deeded or lost, unless the permanent school fund gets full market cost.
Our duty then is to guard against depletion of trusted lands by any means, and that includes accretion. Here the result is just by reason of the trade complete by the state which cannot be unmade.
I concur in the result.